Citation Nr: 0635241	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for a deviated 
septum.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the appellant's request 
to reopen a claim of entitlement to service connection for 
PTSD and continued a noncompensable evaluation for a deviated 
septum.

In July 2005, the Board found that the veteran had submitted 
new and material evidence to reopen his claim for PTSD and 
remanded this issue as well as the increased rating issue for 
a deviated septum for further development.


FINDINGS OF FACT

1.  The competent medical evidence shows 25 percent blockage 
of the right nasal passage and 10 percent blockage of the 
left nasal passage; with no polyps.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a deviated 
septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.31, 4.97, Diagnostic Codes 6502, 6522 (2006).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2001, January 
2002, and November 2005 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal.  The claims were thereafter readjudicated in the 
March 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection and increased evaluations, and any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Compensable evaluation for a deviated septum

Background

In March 1982 the RO granted service connection for a 
deviated septum at a noncompensable level, based on the 
results of a VA examination, which showed no more than minor 
interference with breathing space. The non-compensable rating 
has remained in effect since that time.

A VA examination was conducted in May 2000.  At that time, 
the veteran reported his nose had been injured in a bar fight 
in service.  He stated that since that time, he has had 
difficulty breathing.  Upon examination, when asked to 
breathe through his nose, the veteran did not have any 
significant difficulty.  The veteran denied any purulent 
discharge, and did not have any significant dyspnea on 
breathing through the nose or throat, either at rest or on 
exertion.  He reported a history of asthma and had occasional 
wheezing and coughing as a result.  The veteran related his 
difficulty in breathing to his asthma.  He had a history of 
allergies.  He stated that when the allergies were gone his 
nasal obstruction became an issue.  When asked to 
specifically delineate his nasal symptoms he stated that his 
nose felt dry and that he occasionally had mild obstructive 
symptoms.  He denied sinus pain, pressure, headache, or 
purulent discharge.  He did mention that he occasionally got 
migraines, however these were usually not treated with the 
typical protocol for sinusitis, and tended to relieve on 
their own.

Upon examination, the veteran was noted to have a deviated 
nasal septum, slowly to the right.  The examiner judged this 
to be a 10% to 15% occlusion on the left side. There was no 
obstruction.  The veteran appeared to have had nasal bone 
osteotomies performed.  These were high osteotomies with a 
resultant step off defect.  The examiner indicated that this 
defect should be only cosmetic in nature, as high osteotomies 
if anything would overly protect the internal nasal valve and 
not lead to compromise.  Nevertheless the osteotomies were 
found to be not cosmetically appropriate.  The examiner 
indicated that the veteran appeared to have a problem with 
nasal obstruction.  He indicated that this most likely was a 
combination of the veteran's deviation to the right, as well 
as his underlying problem with allergies.  The examiner 
reported that he did not note any significant difficulty with 
the veteran's breathing on examination, despite the veteran's 
mild septal deviation.  The examiner diagnosed the veteran 
with mild septal deviation to the right and high riding 
lateral osteotomies.  The examiner stated that he could not 
comment as to what extent, if any, of this is attributable to 
the veterans reported barroom fight in 1968.

At his March 2002 RO hearing, the veteran testified that he 
had difficulty breathing and was told he made funny sounds 
when he breathed.  

At his December 2005 VA examination, the veteran complained 
of increased pain in his nose and face.  He indicated he 
continued to have chronic sinus problems and difficulty 
breathing out of his nose.  He described himself as a "mouth 
breather."  The veteran indicated that Flonase and Albuterol 
provided little relief.  He stated that recently he had been 
seen by an outside doctor and prescribed antibiotics for a 
sinus condition.  The veteran reported drainage or a purulent 
type two to three times a year which required antibiotics for 
treatment.  This examiner noted that there were no outside 
medical records to confirm this.  He could not breathe out of 
his nose especially and lies on his back to sleep.  

The examination showed septal deviation to the right and TTP 
bilateral in the frontal and temporal sinuses with decreased 
patency right greater than left (right 25 percent blocked) 
left 10 percent blocked and air passage difficulty due to 
this.  No polyps were seen.  The oral pharynx was clear and 
the ENT examination was noted as normal.  

Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected deviated septum is currently 
rated as noncompensable, under 38 C.F.R. § 4.97, Diagnostic 
Code 6502.  Pursuant to this code provision, provides the 
maximum 10 percent disability rating is warranted where there 
is deviation of nasal septum of traumatic origin with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction of one side. The Board notes that where 
the schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  See 38 C.F.R. § 4.31.

Under Code 6522 (for allergic rhinitis) a 30 percent rating 
is warranted where there are polyps, and a 10 percent rating 
is warranted when without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97.

Analysis

Applying the relevant medical evidence in this case to the 
criteria set forth above, the Board finds that veteran's 
disability picture does not more closely approximate the 
criteria required for a 10 percent disability rating.  38 
C.F.R. § 4.7.

The evidence of record does not show that the veteran has any 
nasal polyps; thus a 30 percent rating under Code 6522 is not 
warranted.  The veteran's December 2005 VA examination showed 
that he had a 10 percent obstruction of his left nostril and 
a 25 percent obstruction of his right nostril, and no medical 
record shows 50 percent (or greater) obstruction of both 
nostrils or complete obstruction of one. Accordingly, a 10 
percent rating is not warranted under either Code 6522 or 
Code 6502.  38 C.F.R. § 4.31.

Moreover, the evidence discussed above does not suggest that 
the service-connected postoperative nasal fracture presents 
such an exception or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of a 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2006).  For example, this disorder has not required frequent 
periods of hospitalization, nor has it been shown by the 
evidence of record to markedly interfere with employment.

Finally, as the criteria for a compensable evaluation for 
postoperative nasal fracture have not been shown, the 
preponderance of the evidence is against the claim, and the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service connection for PTSD

Background

In February 1968, the veteran was noted to have hematuria of 
unknown causes.  A July 1968 treatment record indicated that 
the veteran was treated for superficial lacerations of the 
mucous membrane of the lower lip, which showed discoloration 
and swelling.  He also had a laceration in the left mid-chin.  
A November 1968 service record indicates that the veteran 
struck a door with his nose one week ago, and had some 
difficulty with breathing since then.  X-rays showed no 
fracture.  He was seen at the dispensary in December 1968 
complaining of seeing a blue halo in normal lights at night.  
An early March 1969 service medical record noted blockage in 
the right nostril that was attributed to a deviated nasal 
septum.  A May 1969 record indicates that the veteran injured 
his nose in February 1969, and since that time had trouble 
breathing through the right nasal passage.  He underwent 
surgical repair of the deflection of the nasal septum in May 
1969.  The hospital clinical cover sheet indicates that the 
veteran sustained an injury to his nose off base, the nature 
of which was not disclosed.  The service dental records show 
extensive treatment for carries and gum disease.  Treatment 
was also rendered for a fracture of tooth number 9.  The 
veteran's dental records show no dental trauma other than to 
tooth number 9.  Service medical records do not show 
complaints, treatment, or diagnosis of a psychiatric 
disability.

Received in October 1972 was the veteran's claim for head and 
facial injuries sustained in an automobile accident during 
active duty.

Private medical records dated June 1975 show that the veteran 
was involved in an automobile accident at that time, 
sustaining back injuries.  The veteran received treatment at 
private facilities during 1979 and in 1981 for disabilities 
related to his back and spine.  He underwent low back surgery 
in April 1979.  These records note that the veteran was 
tense, anxious, and apprehensive.

In a September 1981 letter to his employer, the veteran 
indicated that he had to resign due to an exacerbation of 
injuries he sustained while on active duty.

The veteran received a VA examination in January 1982.  At 
that time, the veteran reported that he was in an automobile 
accident in service in 1968, and fractured his nose and broke 
off his anterior incisor tooth as a result, and that he had 
pain in his back and neck following this.  He also indicated 
that, in 1975, he was involved in an additional auto 
accident, at which time he was told he had a fracture of the 
lower portion of his cervical vertebra.  He reported that, at 
the present, he had stiffness and pain in his neck.  He 
reported pain in his back and neck with changes of the 
weather and prolonged standing.  He reported having surgery 
in March 1979 for removal of a degenerative disc in the L5/S1 
area.  He also reported that the tooth that was broken in 
service was replaced with a pivot, and that he had no 
complaints about that at the present, and also that his nose 
has healed well.

A March 1982 VA general medical examination showed an 
evaluation of his psychiatric condition showed that he was 
intelligent with periods of hostility with aggressive 
outbursts quickly controlled.  He was oriented in time, place 
and person.  

A private medical report dated March 1993 indicates that the 
veteran reported that he was in an accident three years ago 
in which he sustained an explosion injury with multiple glass 
fragments exploding into his face while riding a bicycle.  
The examiner at that time noted no evidence of an injury, or 
foreign bodies in the nose. She did note a marked deviation 
of the septum from previous trauma.

An October 1994 letter from a private physician indicates 
that the veteran had been under his care since 1993 for 
schizophrenia, which the physician indicated started in the 
veteran's 20s, when he was in the service.  The physician 
indicated that the veteran has had many mishaps and accidents 
as a result of his illness, and even shows some signs of post 
traumatic stress disorder.  The physician stated that the 
veteran's schizophrenia was his major illness.

Private medical records from April 1999 indicate that the 
veteran was treated for chronic psychiatric symptoms.

A July 2001 VA outpatient treatment record noted that the 
veteran reported having a history of PTSD, and had just been 
hospitalized after falling off a cliff while hiking.  The 
veteran was noted to report several symptoms consistent with 
major depressive episode, including neurovegetative symptoms 
and suicidal ideation.  The examiner indicated that, given 
the veteran's tangential thought process, preservation, odd 
thinking, mild delusions, and apparent social isolation, a 
suspicion might be raised as to whether the veteran suffered 
from a mild psychotic disorder or an organic brain disorder.  
The veteran was diagnosed at that time with PTSD, major 
depressive disorder, moderate/severe, rule out psychotic 
features, rule out schizophrenia, and admitted for 
hospitalization.  The next day, upon admission, based on a 
further assessment, the veteran was diagnosed with a history 
of PTSD, now presenting as highly disorganized and paranoid.  
The veteran was noted to describe a pattern of deliberate 
high-risk behavior in the context of increasing depression.  
Further comprehensive psychiatric evaluation during that 
hospitalization diagnosed the veteran with PTSD, major 
depressive disorder, moderate/severe, rule out psychotic 
features, and rule out paranoid disorder.  He was 
hospitalized for treatment for several days at this time.  
The discharge summary from his hospitalization gave the 
veteran a final diagnosis of delusional disorder, persecutory 
type, and proposed to rule out schizophrenia.  The veteran 
was seen numerous times subsequent to this for treatment of 
his symptomatology.

The veteran was hospitalized for approximately a week in July 
2001. At that time, the veteran reported that he was "at the 
end of his rope" regarding a number of issues, particularly 
relating to service connection.  He reported suffering 
multiple injuries in service for which he felt he was never 
properly compensated.  He specifically reported an incident 
in which he was beaten up by bar bouncers while trying to 
help out another service person, thereby sustaining a broken 
nose, rib fractures, and TMJ problems.  He also reported 
suffering a back injury in service lifting desks.  He also 
reported experiencing several stressors related to his family 
situation.  The veteran's prior social history was noted.  
Upon examination, the veteran was very polite and cooperative 
with the interviewer.  He made appropriate eye contact. He 
demonstrated no psychomotor agitation, but was very animated 
while talking and using gestures to recount past history.  
His speech was slightly fast ranging from a normal volume to 
loud when he was angry.  Affect was labile, ranging from 
tearful to angry.  Thought form was circumstantial, showing 
preservations regarding unfair treatment by the VA system.  
Thought content was full of ruminations regarding service 
connection.  He had a probable delusion regarding unfair 
treatment by the VA.  He reported flashbacks regarding a bar 
fight, but currently denied suicidal or homicidal ideation.  
Cognition and orientation was normal.  Judgment was fair and 
insight was poor.  The veteran was noted to improve during 
the course of his hospital stay.

A statement from the veteran's father dated September 2001 is 
of record, it indicated that the veteran was in a fight in 
service which caused multiple injuries, had a recurrence of 
rheumatic fever in service, and sprained his back in service 
lifting heavy objects.  He also indicated that he noticed a 
drastic change in the veteran's personality after he returned 
from the service.

The veteran was again hospitalized by the VA in September 
2001 for psychiatric treatment.  Diagnoses at that time were 
PTSD, rule out delusional disorder, persecutory type, and 
rule out schizoaffective disorder.

A November 2001 VA outpatient treatment record noted that the 
veteran had a diagnosis of probable organic brain syndrome, 
and PTSD and atypical psychosis diagnoses were proposed to be 
ruled out.  The veteran was eventually discharged for being 
noncompliant with medical advice.

A VA treatment note dated February 2002 indicated that the 
veteran reported his history of being involved in a bar fight 
in service.  At that time the veteran was assessed with 
severe chronic PTSD which apparently began in service after 
the veteran was beaten badly.  The examiner indicated that 
the veteran's symptoms were also exacerbated by a 1986 motor 
vehicle accident in which the veteran also suffered traumatic 
brain injury.  The examiner noted that psychiatric symptoms 
attributable to a traumatic brain injury cannot be well 
separated from PTSD symptoms.

The veteran received a hearing at the RO in March 2002.  The 
veteran related the details of a bar fight he alleged, which 
he believed caused his multiple complaints. It appears that 
the veteran testified that he was involved in two fights in 
service which caused these claimed injuries.

The veteran also submitted several letters from clergy 
members in support of his claims.

A letter from the veteran's wife dated March 2002 indicated 
that she has observed the veteran on a daily basis since 
August 1997.  She stated that the veteran has violent 
nightmares and horrific flashbacks, wakes up frequently 
during the night, and is consequently terribly fatigued.  She 
related this symptomatology to the beating the veteran 
reported having experienced in service.

A letter from the veteran's mother dated March 2002 is of 
record.  In it she states that it is a well-known fact that 
the veteran was traumatized when he acted as a "human shield" 
protecting another veteran while in a fight.  She reported 
that this resulted in the veteran being horrendously 
traumatized with resultant severe shock to his entire system.

A letter from the veteran's brother was received in March 
2002.  At that time, he noted that the veteran had a dramatic 
personality change upon leaving the service. This brother 
related in detail the specifics of the bar fight in which the 
veteran was involved.  A similar letter was received from the 
veteran's sister.

A statement from a private physician dated May 2002 is of 
record.  It indicated that the veteran was a patient of his 
for about nine months in 1986.  The physician noted that the 
veteran was seen by a number of practitioners regarding his 
psychiatric conditions before seeing the current physician.  
He related that the veteran dated his difficulties from the 
time he was in the service when he was beaten, and sustained 
physical and emotional injuries.  The examiner indicated that 
it was his opinion that the veteran was healthy and well 
adjusted until he was assaulted in service.  The examination 
diagnosed the veteran with chronic severe PTSD, major 
depressive disorder, single episode, severe with psychosis.

Also of record is statement from a fellow serviceman, L.D., 
whom the veteran has reported he was protecting when he was 
injured in a bar fight.  This statement, signed by L.D., and 
was received in May 2003.  L. D. describes in detail the fact 
that he personally witnessed a bar fight in November 1968 in 
which the veteran was violently assaulted and severely 
injured.  The statement was notarized by the veteran.

The veteran received a VA examination for PTSD in August 
2002.  At that time, the examiner noted that the veteran's 
claims file was not available for review, and that his 
present evaluation was based solely on the veteran's self- 
report.  The examiner noted that the absence of the veteran's 
claims folder was a significant limitation. The examiner 
noted that the veteran reported being assaulted by bouncers 
in a bar while in service in November 1960.  The examiner 
noted that the veteran stated that he is currently service 
connected at a noncompensable level for scars and a broken 
nose, which the examiner indicated suggested that these 
injuries were sustained as the veteran described.

The examiner noted that the veteran's description of certain 
aspects of the assault appeared grossly exaggerated.  
Specifically the examiner noted that the veteran reported 
that the bouncers who assaulted him weighed over 450 lbs, and 
that the veteran reported that although this incident 
occurred while he was stationed at Lochbourne Air Force Base, 
he was seen at Wright-Patterson Air Force Base for treatment, 
including surgery on his nose.

The veteran also stated that his distress from the assault 
was compounded by other incidents.  Most notably, the veteran 
reported a serious motor vehicle accident in July 1986, and 
noted that he was very compromised by this.  When asked about 
other incidents that have added to his distress, the veteran 
described another incident in which his apartment was gassed, 
which from his description this appeared to have been a pest-
control intervention, however the veteran claims that he 
suffered with rashes and hair loss due to this.  The examiner 
noted that the veteran's description of this and many other 
events tended to be both vague and exaggerated with extensive 
circumstantiality and over elaboration of detail, much of 
which was not relevant.

The examiner noted that review of medical records contained 
in the veteran's electronic medical record indicated that the 
veteran has had multiple psychiatric evaluations and has 
received numerous diagnoses, including PTSD, delusional 
disorder, and major depressive disorder with psychotic 
features.  He has been shown on prior examination to be 
agitated as well as circumstantial, perseverative, and 
tangential, and the examiner noted the impression rendered by 
a VA medical doctor and evaluation earlier this year 
indicated that the veteran symptoms were related to the 
veteran's head trauma in a motor vehicle accident of 1986.

With respect to symptoms of PTSD, the veteran described flash 
backs and nightmares, and when asked specifically, stated 
that he has nightmares every night. He described extremely 
poor sleep in which he could never sleep deeply and woke 
frequently.  He was irritable and agitated on exam, often 
getting up and demonstrating things in the room, particularly 
related to the assault, as well as other events, and he 
described a history of some aggressive behavior and rage 
reactions.

He reported having avoided social interactions in general, 
and was generally mistrusting, and avoided situations which 
were reminiscent of the assaults in the bar.  The examiner 
noted that a previous evaluation earlier in the year had 
described occasional nightmares, as well as hyperarousal 
symptoms such as sleep disturbance and difficulty with 
concentration, as well as a variety of avoidance symptoms.

The veteran denied any current alcohol use though he noted 
alcohol use while in the military.  His description of 
alcohol and the way it may relate to psychiatric illness was 
rather vague with tangential and perhaps avoidant responses 
to questions about this.  The veteran also noted other 
psychiatric symptoms which he attributed to the assault, 
including chronic feelings of victimization and feeling sorry 
for himself.

The examiner noted the veteran's psychosocial and employment 
history. The veteran noted that he had not worked since he 
had been involved in a motor vehicle accident in 1986.  The 
veteran was noted to be on social security disability for 
both orthopedic and psychiatric troubles apparently stemming 
from this accident.

According to the examiner, the veteran was vacant and 
tangential regarding his psychiatric treatment history though 
he reported having first seen a psychiatrist immediately 
after his assault while still in the service in 1968.  The 
veteran also reported having been seen by several private 
psychiatrists after separation from service.  The examiner 
indicated that it was difficult to discern from the veteran 
the extent to which his psychiatric history dated from the 
motor vehicle accident or prior thereto.

On examination the veteran's affect was somewhat restricted 
and tense.  He was agitated through most of the interview and 
got up several times to demonstrate various events, including 
things related to the assaults, as well as a confrontation 
with his first wife.  He described his mood as very 
depressed.  His thought process was tangential and 
circumstantial with over elaboration of the relevant detail.  
His speech was pressured and at times difficult to interpret.  
His thought content was absent for acute delusional content 
for the veteran noted that he was extremely paranoid in 1971.  
The medical record from last year documented history of what 
appeared to be paranoid delusions.  The veteran denied 
symptoms of grandiosity. Denied suicidal ideation or 
homicidal ideation, and denied auditory or visual 
hallucinations, though when asked about auditory 
hallucinations, the veteran described nighttime experiences 
in which he heard sounds related to the assaults and 
subsequent surgery, as well as vivid sounds related to the 
motor vehicle accident in 1986.  Formal cognitive testing was 
not conducted, but his cognition was grossly intact.  His 
insight was poor, but his judgment was fair.  The veteran at 
that time was diagnosed with a psychotic disorder not 
otherwise specified, as well as PTSD, and it was proposed to 
rule out a diagnosis of bipolar disorder.  The veteran's GAF 
was noted to be 40.  The examiner indicated that the veteran 
presented with a complex history apparently adamant that his 
condition is best described as PTSD.

The veteran referred several times to a VA psychiatrist's 
evaluation from earlier this year indicating a diagnosis of 
PTSD; however, the examiner indicated that the previous 
examiner had attributed much of the veteran's difficulty and 
thought process and communication to the veteran's head 
injury in 1986.  The examiner indicated that without 
historical medical records from this time it was impossible 
to conclude with reasonable medical certainty the exact 
nature and cause of the veteran's present symptoms.  The 
examiner noted that the veteran does describe symptoms 
consistent with PTSD related to the assault in service; 
however the veteran's significant level of social and 
vocational impairment appears to be related more to his 
psychotic disorder and communication difficulties, though it 
is somewhat difficult to fully separate the impact of these 
disorders.

An addendum to this examination was received on December 
2002.  At that time it was noted that the veteran's claims 
file have been reviewed.  The examiner noted that during the 
veteran's examination August 2002, it was his opinion that 
the veteran suffered from a psychotic disorder as well as 
PTSD, but that the bulk of the veteran's current disability 
was related to factors other than his PTSD.  The examiner 
indicated that it was also determined at that time that his 
PTSD symptoms appeared to be the result of the self-reported 
assault in service as well as a subsequent motor vehicle 
accident.  The examiner noted a sample of several relevant 
items he considered in his review of the claims file 
including statements from the veteran's relatives as well as 
a statement from L.D., as noted above, as well as many 
medical records.  The examiner specifically noted that review 
of the veteran's service medical records revealed no 
independent documentation of an assault or motor vehicle 
accident, and that the RO should review these records 
carefully to be sure.  The VA examiner raised questions about 
the similarity of the signatures to some statements and 
questioned the level of detail in L.D.'s statement and 
recommended his statement be verified.  He noted a conflict 
of the veteran's claim regarding the chipped tooth resulting 
from the assault in the bar and the VA Dental Rating in 
January 1982.  The Dental Rating determined that while he did 
have a tooth crowned in service, the cause was not due to 
trauma.  There was no evidence of dental trauma.  The 
examiner concluded that careful review of the veteran's 
claims file suggested a significant history of psychotic 
illness, and casted some doubt on the validity of the 
veteran's self-report.

The examiner indicated that at present, the current evidence 
did not change his prior impression from the veteran's 
examination August of 2002, the veteran's diagnosis of PTSD, 
as well as a psychotic disorder best described as either 
schizophrenia or schizoaffective disorder.  The examiner 
indicated that the veteran's disability was largely a 
function of this disorder and it is difficult to conclude 
with certainty that his disabling condition was the direct 
result of any experiences while in the military.

A hand written statement dated January 21, 2003, from L.D. to 
the Secretary of the Veterans Administration insisted that 
the type written statement received in May 2002 and notarized 
by the veteran was an accurate account of what happened in 
1968.  In this statement L.D., stated that he went to the 
base police to report that the veteran was violently attacked 
by eight men at the bar.

Of record is a report of telephone contact dated on January 
28, 2003 between the RO and L.D., who, as noted above, had 
previously submitted a statement indicating that he witnessed 
the veteran being violently assaulted in a bar fight in 
service.  In this report of contact, L.D. reported that he 
could not recall very well the details of the incident the 
veteran has referred to regarding a bar fight, which was 
mentioned in L.D.'s prior statement, but he did recall that 
he did not see anyone hit the veteran, and stated that he had 
never said that he saw anyone hit the veteran. L.D. stated 
that the veteran wrote the statement which he agreed to sign.  
L.D. related that he did not recall the details of the 
incident which happened more than 30 years ago.  L.D. 
recalled that he left the bar before the veteran, who was 
behind him.  He stated that he never saw anyone hit the 
veteran, and cannot verify that the veteran was beaten by 
several bartenders and bouncers.  He stated that he recalled 
the veteran following him out of the bar, and he recalled the 
veteran touching his face when he came out of a bar, so he 
thought it was possible that the veteran had been hit in the 
face, but again, L.D. stated that he did not witness this.  
He also thought that the veteran did not initially realize he 
was really injured, but felt bad the next day and went to the 
hospital.

As noted above, in July 2005 the Board remanded the issue for 
further development as the Board had reopened the veteran's 
claim for PTSD based on a current diagnosis of PTSD.

As a result of the Board remand, the RO sent the veteran a 
letter dated in July 2005 asking for more specifics 
concerning the bar fight.  The veteran did not respond to 
that letter.

Criteria

The issue before the Board involves a claim of entitlement to 
service connection for PTSD based upon an in-service bar 
fight.  It is neither contended nor established that the 
veteran served in combat or was a prisoner of war, and the 
law and regulations applicable to those serving in combat 
against the enemy or former prisoners of war are inapplicable 
to this claim.  See 38 U.S.C.A. § 1154(b) (West 2005); 38 
C.F.R. §§ 3.307, 3.309(a).  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  Additionally, VA regulations 
require three elements to establish service connection for 
PTSD: medical evidence establishing a diagnosis of the 
condition; credible evidence that an in-service stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the in-service stressor.  If 
a claimed in-service stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressor.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor 
is an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and be 
obtained from service records or other sources.  The Court 
has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The record does not support a finding that the veteran 
engaged in combat. Therefore, the claimed stressors require 
independent corroboration.  Service medical records do not 
show that the veteran was severely beaten in a bar fight in 
November 1968 which required treatment.  A November 1968 
service record indicates that the veteran struck a door with 
his nose one week prior, and had some difficulty with 
breathing since then.  X-rays showed no fracture.  A February 
1969 clinical record indicated the veteran sustained an 
injury to his nose off base, the nature of which was not 
disclosed; however, this does not coincide with the veteran's 
assertion that he was involved in a bar fight in November 
1968.  The August 2002 VA examiner raised questions about 
signatures on statements and questioned the level of detail 
in L.D.'s statement notarized by the veteran himself.  He 
also noted the conflict of the claim regarding the chipped 
tooth resulting from the alleged assault in the bar and the 
VA Dental Rating in January 1982 which determined that while 
the veteran did have his tooth crowned in service, the cause 
was not due to trauma.  

When L.D., was contacted by the RO in January 2003, L.D., 
related that the veteran wrote the statement which he agreed 
to sign.  L.D., stated that he did not recall the details of 
the incident which happened more than 30 years ago.  L.D., 
denied that he witnessed the veteran being assaulted or 
stating that he witnessed an assault.  

Although L.D. indicated in a January 21, 2003 statement that 
he went to the police to report that the veteran was 
violently attacked by eight men in the bar, a subsequent 
report of contact between the RO and L.D., indicated that he 
did not recall a physical altercation on the date in question 
and did not remember what transpired.  L.D. stated he signed 
the statement the veteran prepared.  Since there is no 
evidence of a police report or that the veteran notified the 
authorities of the incident; therefore, a remand for further 
development into this matter would be fruitless.  In 
addition, it is noted that the veteran was asked by the RO in 
a July 2005 letter to provide additional evidence as to the 
bar incident and he did not respond.  The Board must point 
out that the duty to assist is neither "optional nor 
discretionary."  VA's "duty" is just what it states, a duty 
to assist, not a duty to prove a claim with the appellant 
only in a passive role.  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1991)), the duty to assist is "not always a one-way 
street; nor is it a blind alley."  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  By failing to cooperate with VA, by 
failing to properly complete VA forms, and by failing to 
provide pertinent evidence, the appellant has chosen not to 
provide VA with the evidence that may support his claim.

Although the veteran submitted statements from family and 
clergy that his PTSD was a result of the bar fight during 
service, they did not witness the incident in question.  It 
is noted that while lay persons are competent to describe 
visible symptoms or manifestations of a disease or 
disability, Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), they are not competent to provide medical opinion 
evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions).

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of PTSD are not sufficient to support the 
claim.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  Id. at 78.  The reasonable doubt doctrine 
is not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2006).


ORDER

Entitlement to a compensable evaluation for a deviated septum 
is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


